467 So. 2d 479 (1985)
ORANGE ELECTRIC COMPANY, Appellant,
v.
HUGHES SUPPLY, INC., and ITE Imperial Corporation, Appellees.
No. 84-682.
District Court of Appeal of Florida, Fifth District.
April 18, 1985.
*480 Michael B. Jones of William A. Harmening & Associates, Orlando, for appellant.
James L. Simon of Bogin, Munns, Munns & Simon, Orlando, for appellees.
COWART, Judge.
The plaintiff's filing of a Notice of Taking Deposition within the one year period is sufficient record activity to preclude dismissal for lack of prosecution under Florida Rule of Civil Procedure 1.420(e) notwithstanding that the deposition was never taken. See Harris v. Winn Dixie Stores, Inc., 378 So. 2d 90 (Fla. 1st DCA 1979).
The order dismissing the case for failure to prosecute is
REVERSED.
DAUKSCH and SHARP, JJ., concur.